FILED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                          SEP 15 2011
                                                                                   Clerk, U.S. District & Bankruptcy
                                                                                  Courts for the District of Columbia
AUDREY CARTER,


                       Plaintiff,

        v.                                            Civil Action No.     11 1b 7f'
PRESIDENT GEORGE BUSH, et al.,

                       Defendants.


                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiff's application to proceed in forma pauperis and

her pro se complaint. The Court will grant the application and dismiss the complaint.

       According to plaintiff, she is the victim of multiple gang rapes and has been the unwilling

subject of medical research conducted by federal government agents, resulting in the birth of

"illegal babies" among other harms. Review of the complaint, and the myriad nonsensical and

delusional allegations therein, leads the Court to conclude that the complaint must be dismissed

in its entirety under 28 U.S.c. § 1915(e)(2) as frivolous. See Neitzke v. Williams, 490 U.S. 319,

325 (1989) ("[A] a complaint, containing as it does both factual allegations and legal

conclusions, is frivolous where it lacks an arguable basis either in law or in fact."). Furthermore,

the allegations of the complaint "constitute the sort of patently insubstantial claims" that deprive

the Court of subject matter jurisdiction." Tooley v. Napolitano, 586 F.3d 1006, 1010 (D.C. Cir.

2009). An Order is issued separately.